ON MOTION

ORDER

Avid Identification Systems, Inc. moves to recall the mandate and for reconsideration of the court’s order dismissing this appeal for failure to file a corrected opening brief, the corrected opening brief now having been submitted.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motions are granted. The mandate is recalled, the dismissal order is vacated, and the case is reinstated.
(2) Because it appears that no party will be participating as an appellee, the revised official caption is reflected above. If the appellant intends to file a joint appendix, the appendix is due within 14 days of the date of filing of this order.